Citation Nr: 0815404	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  06-38 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for right foot arthritis 
and heel spur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1970 to 
August 1990. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of November 2005 and April 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Salt Lake City, Utah.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in April 2008.  A transcript of that 
hearing is of record.


FINDING OF FACT

Any right foot arthritis or right heel spur is not related to 
military service.


CONCLUSION OF LAW

The veteran does not have arthritis of the right foot or a 
right foot heel spur that is the result of disease or injury 
incurred in or aggravated by active military service; nor may 
arthritis of the right foot be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in August 
2005, January 2006, March 2006, and March 2008.  (Although 
the complete notice required by the VCAA was not provided 
until after the RO adjudicated the appellant's claim, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran either identify or submit any evidence or information 
he had pertaining to his claim.  The RO also provided a 
statement of the case (SOC) and a supplemental statement of 
the case (SSOC) reporting the results of its reviews of the 
issue and the text of the relevant portions of the VA 
regulations.  The veteran was apprised of the criteria for 
assigning disability ratings and for award of an effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA and private medical 
records, and secured examinations in furtherance of his 
claim.  VA has no duty to inform or assist that was unmet.

At the veteran's April 2008 Board hearing, he stated that he 
injured his right foot in 1977 at Clark Air Base in the 
Philippines when he was trying to scale a ten-foot fence 
because a guard was not available to open the gate.  He noted 
that he mistakenly let go of the fence when he was at the 
top, and landed flat footed on both feet, which caused a 
great deal of pain.  He reported that he went to sick hall 
because both feet were badly bruised from the incident, and 
he noted that it took him two months to heal.  Further, in a 
July 2006 statement, the veteran noted that his right foot 
was initially diagnosed as a bruise, but years later when he 
saw military doctors complaining of pain in his right foot, 
he was diagnosed with arthritis and prescribed anti-
inflammatories.  

The service medical records contain a June 1979 entry noting 
that the veteran injured his right foot when he jumped a 
fence.  The veteran reported experiencing pain in his heel, 
and the examiner noted a bruise over his right heel, but 
noted no swelling, or loss of motion, and an x-ray taken of 
the right foot did not show evidence of a fracture.  The 
examiner recommended ace wraps, and stated that the veteran 
should reduce his activity, and that if the pain persisted, 
he should be seen in the orthopedic clinic for an x-ray 
follow up.

A January 2003 x-ray of the right foot was taken at the 75th 
Medical Group at Hill Air Force Base, which revealed no 
fracture, dislocation, or other significant bony/articular 
abnormality.  The soft tissue was unremarkable, and it was 
noted that a minuscule 1-mm plantar spur was present that was 
of doubtful clinical significance.  The impression provided 
was right foot without significant radiographic abnormality.  

The record contains a January 2006 progress note from the 
75th Medical Group, noting that the veteran presented 
complaining of right foot pain for the past two months, and 
right heel pain for the past 25 years.  He stated that he 
initially injured his foot in June 1979 while in the 
military.  H.S., D.P.M., diagnosed the veteran with plantar 
fasciitis of the right heel, and a right heel spur.  In 
January 2006, another x-ray was taken which found a small 
plantar calcaneal spur.

A February 2006 treatment report from R.S., D.P.M. noted that 
the veteran presented complaining of painful heels and 
arches, especially on the right side.  The veteran complained 
of pain in the morning when first stepping down and pain 
throughout the day.  Dr. S. assessed the veteran with plantar 
fasciitis and noted that x-rays showed a well defined infra-
calcaneal heel spur.  Another treatment note dated in 
February 2007 by Dr. S., discussed in detail the left foot, 
again noting that the veteran had a lot of pain in the 
morning when first stepping down and throughout the day.  On 
examination, Dr. S. noted pain on palpation of the posterior 
left heel, and also the medial band of the plantar fascia, 
and noted that the medial calcaneal tubercle on both sides 
was very tender.  Dr. S. assessed the veteran with Achilles 
bursitis and tendonitis of the left heel.

The veteran was afforded a VA examination in September 2006, 
at which point he reported that in June 1979, while on active 
duty, he was driving rations to the commissary, when he was 
forced to jump the fence, landing "flat footed" and hurting 
his right heel.  He reported that he went to the clinic and 
was found to have negative x-rays with what was felt to be a 
heel bruise.  He stated that, from that time forward, he 
always felt the pain during the winters, especially the rainy 
seasons, but noted that it would go away in the summer.  
However, he noted that in the last two or three years, the 
pain had become constant.  He reported that when flare-ups 
occurred, he used Motrin or ibuprofen, which would decrease 
the pain to a tolerable level within one to two hours.  He 
complained of pain in both his feet, right greater than the 
left, and stated that he had never seen any physicians from 
the time that he was discharged from the service until as 
recently as a year ago, because doctors always told him that 
it was arthritis and would give him anti-inflammatories, 
which made him feel ill.

The examiner noted that a review of the medical records 
revealed that the veteran had one event in June 1979, without 
any further treatment during service nor after or until 
January 2006.  On examination, the examiner noted no 
tenderness on manipulation of his arches in a dorsiflexed 
position with his toes extended, and noted that he did not 
palpate any deformities, or bone spurs, and noted that he 
showed no signs of abnormal weight bearing on his feet.  The 
examiner diagnosed the veteran with a right heel spur, with 
bilateral heel pain, and noted that although the veteran 
carried a current diagnosis of plantar fasciitis, he was 
unable to elicit any pain of his foot with his ankle in 
dorsiflexed and toes maximally extended allowing the plantar 
fascia to be exposed for palpation.  

Regarding a nexus to military service, the examiner opined 
that he concurred with the decision previously made that 
there had been no medical documentation of the veteran's pain 
continuing forward from June 1979 and noted that he did have 
a period of weight gain after service of 30 pounds, with wear 
on his shoes, suggesting pronation with lateral heel strike 
and wearing in the medial foot possibly causing increased 
stress through his plantar fascia.  The examiner stated that 
there was no evidence of plantar fasciitis on examination, 
noting that the only pain was at the medial calcaneus of both 
feet bilaterally.  The examiner explained that the heel 
strike which the veteran had in service, would be an event 
that could have caused trauma; however, going forward in the 
medical documentation, it was noted that the veteran did not 
seem to have anything chronic that would lead to the 
development of a bone spur.  The examiner explained that 
there was no evidence to suggest that the veteran ever had 
fasciitis.  The examiner opined that his current diagnosis 
was not at least as likely as not caused by his heel 
strike/heel bruise injury that occurred in service.

The veteran was afforded an examination in November 2007 by 
R.L, M.D.  At this examination, the veteran reported that he 
began having problems with heel pain in 1991, and noted that 
he currently had pain in both feet although he was currently 
being evaluated for pain in his right foot.  He reported 
crushing, aching, squeezing and sharp pain, and noted that 
the pain was more severe in the morning.  The veteran stated 
that he only had pain with walking and standing.  The veteran 
again asserted that all the symptoms that he currently 
experienced were related to his heel injury sustained while 
in the military.

On examination, the examiner noted that the ankles had a 
normal range of motion and stated that the range of motion 
was not limited by repetitive use, pain, fatigue, weakness, 
lack of endurance or incoordination.  The examiner noted 
tenderness to palpation of both feet at the medial point of 
the connection of the plantar fascia to the calcaneus on both 
feet.  The examiner noted no flat feet or claw feet and 
stated that the veteran did not have limited function of 
standing or walking.  An x-ray of the right heel revealed a 
small calcaneal heel spur at the area of insertion of the 
plantar fascia, and the examiner diagnosed the veteran with a 
calcaneal heel spur, and bilateral plantar fasciitis.

Regarding a connection between the veteran's in service 
incident involving his right foot, and his current diagnosis, 
the examiner opined that it was less likely than not that the 
veteran's current heel spur and plantar fasciitis were 
related to the injury he sustained in service in 1979.  Dr. 
L. explained that the injury in 1979 was diagnosed as a 
bruise over the right heel, and noted that there were no 
medical record notations of any heel condition until the 
February 2006 treatment report from R.S., D.P.M. (mentioned 
above), where the veteran presented complaining of painful 
heels and arches.  The veteran reported that he was evaluated 
for heel pain in 1991 but stated that he did not have heel 
pain in the interim between the 1979 injury and 1991.  
Therefore, the examiner concluded that it was very unlikely 
that the heel condition that was present now was related to 
the 1979 injury with an 11-year gap of an absence of 
symptoms.  The examiner noted that the heel spur visible on 
the x-ray was small and was in the area of the plantar fascia 
connection to the calcaneus.  The examiner noted that heel 
spurs generally are secondary to inflammation as a result of 
a condition like plantar fasciitis, and do not directly cause 
the pain or inflammation.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Additionally, certain chronic diseases, including arthritis, 
may be service connected if they become manifest to a degree 
of 10 percent or more within one year of leaving qualifying 
military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2007).

Here, there is evidence of a current disability, 
specifically, a calcaneal heel spur, which appears to have 
been related to plantar fasciitis.  The service medical 
records also document an in-service incident which occurred 
in June 1979, when the veteran fell while climbing over a 
fence, bruising his right foot.  The June 1979 examiner noted 
a bruise over the veteran's right heel, but noted no swelling 
or loss of motion, and an x-ray taken at the time showed no 
evidence of a fracture.  The service medical records are 
devoid of any other in-service treatment or complaints 
related to the right foot for the entire remainder of the 
veteran's period of active duty, including his discharge 
examination in August 1990, when he received a normal 
clinical evaluation for the feet.  

Further, the first post-service evidence of treatment for a 
right foot or heel disability was not until a January 2003 x-
ray was taken at the 75th Medical Group, 12 years after 
leaving active duty, and over 20 years since the only 
documented right foot injury in 1979.  The Board finds that 
this lengthy period without treatment is evidence that there 
has not been a continuity of symptomatology, and it weighs 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (it is proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints); see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ("negative evidence" could be considered in 
weighing the evidence).

In addition, both the September 2006 VA examiner and the 
November 2007 examiner opined that there was no nexus between 
the veteran's in-service incident which resulted in a right 
heel bruise, and his currently diagnosed right heel spur.  
Specifically, the September 2006 examiner explained that 
there had been no medical documentation of the veteran's pain 
continuing forward from June 1979, and noted that the veteran 
did not seem to have anything chronic that would lead to the 
development of a bone spur.  Further, the examiner stated 
that the veteran did have a period of weight gain after 
service of 30 pounds, which could possibly have caused 
increased stress through his plantar fascia.  Based on the 
foregoing analysis, the September 2006 examiner concluded 
that the veteran's currently diagnosed heel spur and plantar 
fasciitis (which this examiner did not find on examination), 
were not at least as likely as not caused by his heel 
strike/heel bruise injury that occurred in service.  

The November 2007 examiner, Dr. L., arrived at this same 
conclusion, opining that it was less likely than not that the 
veteran's current heel spur and plantar fasciitis were 
related to the injury sustained in service in 1979.  Dr. L. 
explained that the veteran sustained an injury in 1979, which 
was diagnosed as a bruise over the right heel, but again 
noted that there was no medical record of any heel condition 
until the February 2006 treatment report from R.S., D.P.M. 
where the veteran presented complaining of painful heels and 
arches.  Regarding the veteran's statements made during the 
examination, Dr. L. noted that although the veteran reported 
that he was evaluated for heel pain in 1991, the veteran also 
stated that he did not have heel pain in the interim between 
the 1979 injury and 1991.  Therefore, the examiner concluded 
that it was very unlikely that the current heel condition was 
related to the 1979 injury.  Further, the Board notes that 
although the veteran reported that he underwent an 
examination for heel pain in 1991, there are no treatment 
records for this time period in the record.  Rather, as 
mentioned above, a January 2006 treatment record, is the 
first documented evaluation for heel pain. 

In summary, given the absence of problems for so many years 
after service, and two uncontradicted medical opinions which 
concluded that the veteran's in-service injury did not lead 
to the development of the currently diagnosed right heel 
spur, the Board finds that the June 1979 in service injury 
involving the right foot, did not result in continued 
problems after service and is unrelated to the problems he 
experienced many years later.

Regarding presumptive service connection, because the first 
post-service disability involving the right foot was not 
documented until a January 2003 x-ray, which did not include 
arthritis, there is no indication that any arthritis the 
veteran may now have manifested itself to a degree of 10 
percent or more within one year of leaving qualifying 
military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2007).

The veteran nevertheless contends that his current right foot 
and heel disabilities originated during his period of active 
military service.  However, while the veteran is competent as 
a layperson to describe the symptoms he experiences, he is 
not competent to provide a medical opinion as to their 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 
C.F.R. § 3.159(a)(1)).  Consequently, the veteran's own 
assertions as to the etiology of his current disability have 
no probative value.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  Any 
current right foot arthritis or heel spur is not traceable to 
an injury incurred in or aggravated during active military 
service.


ORDER

Service connection for right foot arthritis or right heel 
spur is denied.


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


